Citation Nr: 0508188	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-34 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability of the 
heart.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from June 1967 to June 1997, 
when he retired from the US Navy after thirty years of 
honorable service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida.  When the veteran originally 
submitted his notice of disagreement to the February 2002 
rating decision, he also disagreed with the RO's denial of 
his claim for an increased evaluation for diabetic neuropathy 
for both lower extremities and its refusal to reopen his 
claim for entitlement to service connection for a skin 
disorder.  The veteran also disagreed with the RO's denial of 
his claim involving a heart disability.  Although the veteran 
expressed disagreement with all three of issues, he only 
perfected his appeal with respect to the heart disability.  
Thus, this is the only issue before the Board.  

The record reflects that the veteran submitted a claim for a 
service connection for sleep apnea.  The record indicates 
that the RO has yet not acted on this claim and thus this 
particular issue is not before the Board at this time.  This 
issue is referred back to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The record shows that the veteran has been diagnosed with 
fixed ischemia in the anteroseptal region of the myocardium.  
During the veteran's long service, he was told that he was 
suffering from hypercholesterolemia and hyperlipidemia.  The 
veteran has asserted that the conditions he suffered from 
while in service were merely precursors to his current heart 
disorder.  He has added that his service-connected diabetes 
mellitus has also had some kind of cause-and-effect on his 
heart.  To support his assertions, the veteran has submitted 
medical documents showing treatment for various heart 
ailments.  Included in these documents is a letter, dated 
October 28, 2003, signed by S. L. Lorenson, which opines that 
the veteran's current ischemia possibly existed when the 
veteran was still in the US Navy.  The VA has a duty to 
obtain a medical examination or opinion when such examination 
or opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  In this instance, a 
thorough and contemporaneous medical examination which takes 
into account the records of prior medical treatment along 
with the veteran's complete service medical records so that 
the disability evaluation will be a fully informed one should 
be accomplished in regards to the appellant's claim for 
service connection for a heart disability.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such an examination is necessary in 
order to determine whether the veteran now has a ratable 
heart disability and whether any found heart condition is 
related to, began in, or caused by his military service or to 
a service-connected disability.  

Additionally, the record reflects that the veteran has 
received treatment for his heart disability at the Pensacola 
Naval Hospital, the Naval Air Station Pensacola Branch 
Clinic, and the Keesler (Air Force) Medical Center in Biloxi, 
Mississippi.  There is no indication in the claims folder 
that the complete file of the veteran's treatment records has 
been requested from any of these three military medical 
facilities.  The veteran's complete medical records from all 
three facilities should be obtained and included in the 
claims folder because they can have an impact on the 
veteran's overall diagnosis and his claim now pending before 
the Board.  Hence, the claim must also be remanded for the 
purpose of obtaining those documents.  

Finally, as noted above, the veteran has contended that his 
current heart disability may be secondary to his service-
connected diabetes mellitus.  The Board notes that, pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), the RO 
issued VCAA letters in July 2001 and June 2003.  In those 
letters, the RO discussed the issues involving service 
connection, an increased evaluation, and new and material 
evidence.  However, those same letters were not as specific 
as to the issue concerning secondary service connection.  
That is, the letters did not discuss what the evidence must 
show to support a claim for compensation based upon an 
additional disability that was caused or aggravated by a 
service-connected disability.

Because the RO has not informed the veteran of this 
information, the VA has not met its burden in assisting the 
veteran with respect to this issue, and the claim must also 
be returned so that this defect may be remedied.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO must issue a letter that 
provides in detail what the veteran must 
do in order to prevail on his claim for 
service connection on a secondary basis.  
The RO must tell the veteran that he must 
show that he has the claimed disability 
and that there is some etiological link 
between the claimed disability and a 
service-connected disorder.    The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the secondary service 
connection issue on appeal.  

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for his various heart 
disabilities received since the veteran 
left the service in June 1997, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified regarding the issue on appeal.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  
The RO is put on notice that it should 
specifically request all medical 
treatment records from the Pensacola 
Naval Hospital, the Keesler Medical 
Center, and the Naval Air Station 
Pensacola Branch Clinic.  If requests for 
any private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

3.  Following completion of the above 
development, the RO should schedule the 
appellant for a cardiology examination, 
by an appropriate specialist, in order to 
determine whether the appellant now 
suffers from a heart disability.  The 
examiner should be given a copy of this 
remand and the appellant's entire claims 
folder.  The examiner should be requested 
to review the appellant's medical history 
prior to conducting the examination and 
state that this has been accomplished.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The appellant 
should be advised of his responsibility 
to report for a VA examination under 38 
C.F.R. § 3.655 (2004).

The examiner should express an opinion as 
to whether the appellant now suffers from 
a heart disability (ies) and if he does, 
the examiner should also opine as to 
whether the disability is at least as 
likely as not related to the appellant's 
military service or any incidents 
therein.  The examiner should further 
comment on whether hypercholesterolemia 
and hyperlipidemia, noted in service, 
were indicators of the eventual 
development of any found heart 
disability.  The examiner should further 
provide an opinion as to whether any 
heart disability is at least as likely as 
not related to the veteran's service-
connected diabetes mellitus.  
Additionally, the examiner should express 
an opinion as to whether the veteran's 
service-connected diabetes mellitus has 
caused an increased in the severity of 
any found heart disability in accordance 
with Allen v. Brown, 7 Vet. App. 439 
(1995).  

If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should adjudicate the appellant's claim.  
If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



